DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the pressed component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,497,126 to Wang.
Wang discloses a door lock adapted to be mounted on a door, the door lock comprising: an inner door assembly (figure 1) mounted inside the door, configured to lock the door, and comprising: a locking assembly casing (figure 1) mounted inside the door; and an indoor doorknob assembly connected to the inner door assembly and comprising: an indoor handle (12) pivotally mounted on the door; a protecting tube (13) extending into the locking assembly casing and connected to the indoor handle, thereby capable of rotating along with the indoor handle; a positioning resilient component (32) mounted on the protecting tube, located in the locking assembly casing, and configured to switch the door lock between a locked state and an unlocked state; a controlling component (15) movably mounted in the indoor handle and comprising: a pressed end (14) extending out of the indoor handle and away from the door; a controlling end (end distal to 14; figure 1) opposite the pressed end, and extending out of the indoor handle and into the locking assembly casing of the inner door assembly; and a recess (recess defined adjacent to hook 151) located in the locking assembly casing and selectively receiving the positioning resilient component; a reset resilient component (34) connected to the controlling component and configured to drive the controlling component to protrude out of the indoor handle; an outdoor doorknob assembly (3, 22) connected to the inner door assembly; the indoor doorknob assembly and the outdoor doorknob assembly located on two opposite sides of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied above, in view of U.S. Patent Number 8,250,888 to Agazzi.
Wang discloses the invention substantially as claimed.  However, Wang does not disclose an outdoor knob assembly having a plurality of code rings.  
Agazzi teaches of an outdoor doorknob assembly comprises: an outdoor handle (18) pivotally mounted on the door; a plurality of code rings (42) pivotally mounted in the outdoor handle; and a pressed component (22) movably mounted in the outdoor handle and connected to 
All of the component parts are known in Wang and Agazzi.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an outdoor doorknob assembly as taught by Agazzi with the innerdoor doorknob assembly in Wang, since the innerdoor door knob assembly is in no way dependent on the outdoor doorknob assembly, and the outdoor doorknob assembly could be used in combination with the innerdoor door knob assembly to achieve the predictable results of having keyless activation of the door lock.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the outdoor doorknob assembly further comprises: a first fixing hole formed adjacent to the rotatable ring and configured to receive a latch or a padlock mounted 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to door lock assemblies:
U.S. Patent Application Publication Number 2019/0169877 to Fishkin et al.; U.S. Patent Number 8,256,253 to Chen et al.; U.S. Patent Number 4,881,390 to Vale; U.S. Patent Number 3,521,471 to Aretola; U.S. Patent Number 3,018,651 to Morrison, Jr.; U.S. Patent Number 1,898,947 to Frey; U.S. Patent Number 1,594,960 to Hugues.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
February 3, 2022